DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to Applicant’s Response filed 11/01/2022.
Claims 1-9, 11, 13-17, 19, and 21-23 are pending and have been examined here. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive. 
Applicant first argues, on pages 7-8, that the “Business Insider” reference of record does not qualify as prior art. Examiner respectfully disagrees. Examiner respectfully notes that a mere statement of the fact that Walmart is the assignee along with the assertion that a Walmart spokesperson (who provided two comments regarding the tower in the article) is mentioned does not provide a sufficient showing that Business Insider obtained the subject matter directly or indirectly from the inventor or a joint inventor. There is no indication in Applicant’s arguments or in the article itself that the Walmart spokesperson obtained the subject matter from the inventor or a joint inventor. Nor is it indicated that the “automated tower for dispensing a customer’s order” was disclosed by the Walmart spokesperson to the author of Business Insider (rather, all that the article provides are two comments on the tower from the spokesperson: that the kiosk is open 24/7 and can fulfill hundreds of orders per day, and that grocery shopping now takes a few minutes rather than a couple of hours). Furthermore, when disqualifying a reference under 35 U.S.C. 102 (b)(2)(A), Applicant should establish this fact by way of an affidavit showing that the disclosure was by another who obtained the subject matter directly or indirectly from an inventor or a joint inventor. See MPEP 2154. 02(a) and MPEP 2155.03. Examiner suggests submitting an Affidavit which shows that the Walmart spokesperson mentioned in the article obtained the subject matter (directly or indirectly) from the inventor and that the author of the Business Insider obtained the subject matter from the Walmart spokesperson in order to disqualify the reference. Since Applicant has not shown sufficient support for their assertion that the rejection is based on a disclosure by another who obtained the subject matter directly or indirectly from an inventor or joint inventor, Applicant’s arguments are found unpersuasive. 
Next, Applicant argues that the Business Insider reference is not enabling. Examiner respectfully disagrees. Applicant argues that the reference does not disclose or enable an “automated” tower, but rather merely discloses a self-server tower that a customer can provide a code and get their groceries, since there is no indication that the tower itself is providing the groceries. Examiner respectfully disagrees. Examiner respectfully notes that one of ordinary skill in the art would certainly understand that the tower is an automated tower which provides the groceries. The article states that “Walmart employees pick and pack their orders and store them in bins in the 20-foot-by-80-foot kiosk.” Further, “When customers arrive to pick up their orders, they walk up to the kiosk and type in a code and their groceries appear within a minute.” Finally, the article notes that “The retailer is testing a giant self-service kiosk in the parking lot of a supercenter in Warr Acres, Oklahoma, where customers can pick up online grocery orders without interacting with employees.” Thus, the article discloses a tower, loaded with groceries, wherein a user arrives, enters a code, and their groceries appear without interacting with employees. As such, the article discloses “ an automated tower for dispensing a customer’s order.” Nothing in the claims (for which Business insider is cited) indicates that the tower need be loaded in an automated fashion, as implied by Applicant. Since one of ordinary skill in the art would clearly understand that the tower disclosed in Business Insider is an “automated” tower, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 11, and 13-14 are under 35 U.S.C. 103 as being unpatentable over Elazary et al. (U.S. PG Pub. No. 20180005185; hereinafter "Elazary") in view of Business Insider ("Walmart built a giant vending machine that retrieves groceries"; available at: https://www.businessinsider.com/walmart-built-a-giant-vending-machine-that-retrieves-groceries-2017-6, last accessed 01/10/2022; hereinafter "Business Insider") further in view of Seifen et al. (U.S. PG Pub. No. 20130198042; hereinafter "Seifen") and further in view of Elliot et al. (U.S. PG Pub. No. 20170011319; hereinafter "Elliot") and further in view of Coughlin et al. (U.S. PG Pub. NO. 20170053099; hereinafter "Coughlin").
As per claim 1, with respect to the following limitation:
A check-in system for an automated tower for dispensing a customer's order, comprising:
 Elazary teaches a system and method for automating pick up of customers' orders using a local cache. (Elazary: abstract, paragraph [0026-28, 68], Fig. 3) Elazary, however, does not appear to teach that this automated local cache comprises a "tower")
Business Insider, however, teaches a large automated tower for retrieving one's groceries which comprises freezer and refrigerated sections. (Business Insider: image on page 1, description on pages 1-2) It can be seen that each element is taught by either Elazary or by Business Insider. Applying the teachings of Elazary using the tower of Business Insider does not affect the normal functioning of the elements of the claim which are taught by Elazary. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Elazary with the teachings of Business Insider, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Elazary in view of Business Insider further teaches:
 a computing device of a customer having an application installed thereon and configured to:
 Elazary teaches a front-end application running on a mobile phone of a consumer traveling to the cache to pick up the order. (Elazary: paragraph [0030-32])
With respect to the following limitation:
 check in, via the application, the customer with the automated tower to notify the automated tower of a time range during which an order of the customer is to be picked up;
Elazary teaches that the mobile device of the customer may send to the pickup cash an indication of the impending arrival of the user which indicates that the user will soon be at the pickup cache (a check in to notify the automated tower of a time range during which the order will be picked up). (Elazary: paragraph [0039])
To the extent that Elazary does not explicitly teach that the user indicates a time "range" in which the order is to be picked up, Seifen teaches this element. Seifen teaches that when a user places an order for pick-up, the user may indicate a time window (a range) in which the user intends to pick up the order. (Seifen: paragraph [0093]) Seifen teaches combining the above elements with the teachings of Elazary in view of Business Insider for the benefit of providing a system and method which combines the benefits of e-tailing and m-commerce with the advantages of conventional distribution models, and allowing the facility to begin the necessary arrangements for a pick-up area.(Seifen: paragraph [0029, 93]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Seifen with the teachings of Elazary in view of Business Insider to achieve the aforementioned benefits.
Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin further teaches:
communicate, via the application, a location of the computing device to the automated tower;
Elazary teaches that the front end application may send to the cache location information allowing the user to be tracked on their way to pick up the item. (Elazary: paragraph [0029-31])
and inform, via the application, the automated tower when the customer arrives at the automated tower, 
Elazary teaches that the front end application may notify the computer of the local cache when the user arrives. (Elazary: paragraphs [0015, 23, 43])
the automated tower including a central computer in communication with the computing device of the customer, the automated tower is configured to: 
Elazary further teaches that each local cache may comprise a server, and may be in communication with a central server which manages multiple servers of local caches. (Elazary: paragraph [0025], Fig. 3)
With respect to the following limitation:
retrieve, via the central computer, information of the order from an order database stored on a server;
 Elazary teaches that order information may be retrieved via a central computer from a server for retrieval based on the check in message. (Elazary: paragraphs [0020-26, 68-69])
To the extent that Elazary does not explicitly teach that the order information is retrieved by the central computing device (the cache server) from the central server, Elliot teaches this element. Elliot teaches that the source of the information gathered by a central computing device of a pickup location may be a central server. (Elliot: paragraph [0145-147]) Elliot teaches combining the above elements with the teachings of Elazary in view of Business Insider further in view of Seifen for the benefit of minimizing queues in the context of manufacturing resources in the supply of foods. (Elliot: paragraph [0001]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Elliot with the teachings of Elazary in view of Business Insider further in view of Seifen to achieve the aforementioned benefits.
Elazary further in view of Business Insider further in view of Seifen further teaches:
 in response to retrieving the order, generate, via the central computer, a pre-generated check-in time based at least on a plurality of factors;
 Elazary teaches that when an order has been received, the user's arrival time may be determined by tracking the user's location and the expected traffic, speed, and trajectory of the user (a pre-generated pickup time). (Elazary: paragraphs [0032-36])
 based at least on the information of the order, and the pre-generated check-in time, implement, via the central computer, a set of operations that assemble the order including one or more items that are stored at different locations within the automated tower, the set of operations including, a first set of operations that prepare the order for assembly;
 Elazary teaches that a server may retrieve order information and forward it to the cache for retrieval. (Elazary: paragraphs [0015, 20-26, 43, 68-69], see paragraphs [0019-21] indicating that multiple items are picked and therefore the order is assembled) Elazary further teaches that the instructions to assemble the order may comprise locations of the items within the cache and the order may be assembled using the location information. (Elazary: paragraph [0015, 23-26]) Elazary further teaches that the user's check-in time and order information may be used to implement the set of operations. (Elazary: paragraphs [0015, 32-36, 42-43, 55])
receive, via the central computer, a check-in message of the customer from the computing device;
Elazary teaches a number of different indications of the customer’s arrival or impending arrival that may serve as a check-in message. (Elazary: paragraph [0015, 15, 23, 40, 43])
receive, via the central computer, the location of the computing device;
Elazary teaches that the front end application may send to the cache location information allowing the user to be tracked on their way to pick up the item. (Elazary: paragraph [0029-31])
receive, via the central computer, a message indicative of the arrival of the customer at the automated tower, from the computing device;
Elazary teaches that the front end application may notify the computer of the local cache when the user arrives. (Elazary: paragraphs [0015, 23, 40, 43])
With respect to the following limitation:
 determine (i) the pre-generated check-in time does not interfere with one or more previously confirmed check-in messages, and (ii) there is adequate space for the assembled order at a location near a pick-up location of the automated tower;
 Elazary teaches that a server may retrieve order information and forward it to the cache for retrieval. (Elazary: paragraphs [0015, 20-26, 43, 68-69], see paragraphs [0019-21] indicating that multiple items are picked and therefore the order is assembled) Elliot, as outlined above, teaches that a previously determined pick-up and preparation time for a given order may be updated based on a user indication of a preferred pickup time (the latter overriding the first) and therefore teaches the determination as to whether the planned order preparation times need to be updated or not based on the check-in message. (Elliot: paragraphs [0029-44, 57-72] see also paragraphs [0099-114] and Fig. 3) The motivation to combine Elliot persists. Elazary teaches that when an order has been received, the user's arrival time may be determined by tracking the user's location and the expected traffic, speed, and trajectory of the user. (Elazary: paragraphs [0032-36]) Elazary further teaches that the check-in time may be prioritized such that it does not interfere with arrivals of other users and therefore teaches determining whether the set of operations needs to be updated or not based on whether the check-in time interferes with check-ins of other customers. Id. Elazary further teaches that the items may be queued for pickup outside of a retrieval window based on the expected arrival time of the user (the pre-generated check-in time). (Elazary: paragraphs [0014-15, 22-23, 27-28]) Elazary in view of Business Insider further in view of Seifen and further in view of Elliot, however, does not appear to explicitly teach that a determination is made as to whether there is enough space in a storage area near a pick-up area for the order prior to transferring the order to the storage area.
Coughlin, however, teaches, in the context of automated order retrieval and distribution facilities, that an empty storage compartment may be identified within the facility in order for an order to be stored there prior to pick-up by a customer, at which point the order may be transferred from the empty storage compartment to an access window in the form of an access drawer. (Coughlin: paragraph [0107-109, 115-118], Figs 1, 26, 27) Coughlin teaches combining the above elements with the teachings of Elazary, Business Insider, Seifen and Elliot for the benefit of storing and retrieving physical items with a high degree of accuracy and providing a distinct advantage in will call systems. (Coughlin: paragraphs [0006, 46]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Coughlin with the teachings of Elazary, Business Insider, Seifen, and Elliot to achieve the aforementioned benefits.
Elazary in view of Business Insider further in view of Seifen and further in view of Elliot further teaches:
 in response to determining the pre-generated check-in time does not interfere with one or more previously confirmed check-in messages, and there is adequate space for the assembled order at the location near the pick-up location of the automated tower, move, within the automated tower, the assembled order to the location near the pick-up location of the automated tower to facilitate pick-up of the assembled order,
 Elazary teaches that a server may retrieve order information and forward it to the cache for retrieval. (Elazary: paragraphs [0015, 20-26, 43, 68-69], see paragraphs [0019-21] indicating that multiple items are picked and therefore the order is assembled) Elliot, as outlined above, teaches that a previously determined pick-up and preparation time for a given order may be updated based on a user indication of a preferred pickup time (the latter overriding the first) and therefore teaches the determination as to whether the planned order preparation times need to be updated or not based on the check-in message. (Elliot: paragraphs [0029-44, 57-72] see also paragraphs [0099-114] and Fig. 3) The motivation to combine Elliot persists. Elazary teaches that when an order has been received, the user's arrival time may be determined by tracking the user's location and the expected traffic, speed, and trajectory of the user. (Elazary: paragraphs [0032-36]) Elazary further teaches that the check-in time may be prioritized such that it does not interfere with arrivals of other users and therefore teaches determining whether the set of operations needs to be updated or not based on whether the check-in time interferes with check-ins of other customers. Id. Elazary further teaches that the items may be queued for pickup outside of a retrieval window based on the expected arrival time of the user (the pre-generated check-in time). (Elazary: paragraphs [0014-15, 22-23, 27-28]) Coughlin, as outlined above, teaches, in the context of automated order retrieval and distribution facilities, that an empty storage compartment may be identified within the facility in order for an order to be stored there prior to pick-up by a customer, at which point the order may be transferred from the empty storage compartment to an access window in the form of an access drawer. (Coughlin: paragraph [0107-109, 115-118], Figs 1, 26, 27) The motivation to combine Coughlin persists.
 the server in communication with the central computer and configured to: store the information of the order in the order database;
Elazary teaches that the server may be in communication with the robotic cache, and may be configured to store order information and send order information to the robotic cache. (Elazary: paragraphs [0020-28, 69-70])
and send the information of the order to the central computer.
 Elazary teaches that the server may be in communication with the robotic cache, and may be configured to store order information and send order information to the robotic cache. (Elazary: paragraphs [0020-28, 68-69])
As per claim 2, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the automated tower is deployed inside or outside a retail store.
 Seifen further teaches that the logistics pickup location may be within a modified local outlet. (Seifen: paragraph [0071]) The motivation to combine Seifen persists. Further, Seifen teaches combining this particular element with the teachings of Elazary in view of Business Insider for the benefit of allowing outlets to efficiently serve a local area (paragraph [0071]), and therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Seifen with the teachings of Elazary in view of Business Insider to achieve this benefit as well.
As per claim 3, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the automated tower comprises an ambient temperature section, a cool temperature section, and a frozen temperature section.
 Elazary does not teach refrigeration or freezing of storage areas. Seifen teaches that some of the other areas for order staging may be temperature controlled. (Seifen: paragraph [0067, 70])  Business Insider teaches a large automated tower for retrieving one's groceries which comprises freezer and refrigerated sections. (Business Insider: image on page 1, description on pages 1-2) The motivation to combine Seifen persists. The motivation to combine Business Insider persists.
As per claim 4, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 3, as outlined above, and further teaches:
wherein the order of the customer comprises one or more items from the ambient temperature section, the cool temperature section, and/or the frozen temperature section.
 Elazary does not teach refrigeration or freezing of storage areas. Seifen teaches that some of the areas for order staging may be temperature controlled. (Seifen: paragraph [0067, 70])  Business Insider teaches a large automated tower for retrieving one's groceries which comprises freezer and refrigerated sections. (Business Insider: image on page 1, description on pages 1-2) The motivation to combine Seifen persists. The motivation to combine Business Insider persists. Thus, Elazary in view of Seifen further in view of Business insider teaches that the items may comprise non-perishable goods, goods which need refrigeration or goods which must be frozen.
As per claim 6, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the information of the order comprises information regarding locations of the order in the automated tower.
 Elazary further teaches that the instructions to assemble the order may comprise locations of the items within the cache and the order may be assembled using the location information. (Elazary: paragraph [0015, 23-26])
As per claim 7, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 6, as outlined above, and further teaches:
wherein the automated tower is further configured to assemble the order based on the information regarding the locations of the order.
 Elazary further teaches that the instructions to assemble the order may comprise locations of the items within the cache and the order may be assembled using the location information. (Elazary: paragraph [0015, 23-26])
As per claim 8, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the automated tower is further configured to assemble the order when the location of the computing device is within a predetermined distance from the automated tower.
 Elazary further teaches that the instructions to assemble the order may be triggered based on the customer coming within a threshold distance of the cache. (Elazary: paragraph [0015, 28, 33-38])
As per claim 11, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the plurality of factors includes a starting location of the customer, traffic conditions of routes that the customer takes for picking up the order, or a history of order placement-to-pickup time of the customer.
 Elazary teaches that when an order has been received, the user's arrival time may be determined by tracking the user's location and the expected traffic, speed, and trajectory of the user. (Elazary: paragraphs [0032-36])
As per claim 13, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein the automated tower is further configured to: determine to update the set of operations by determining a check-in time in the time range notified by the computing device overrides the general check-in time.
 Elliot, however, teaches that a previously determined pick-up and preparation time for a given order may be updated based on a user indication of a preferred pickup time (the latter overriding the first). (Elliot: paragraphs [0029-44, 57-72] see also paragraphs [0099-114] and Fig. 3) Elliot teaches combining the above elements with the teachings of Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin for the benefit of minimizing queues in the context of manufacturing resources in the supply of foods. (Elliot: paragraph [0001]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Elliot with the teachings of Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin to achieve the aforementioned benefits.
As per claim 14, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 12, as outlined above, and further teaches:
 wherein the first set of operations includes moving the assembled order closer to the pick-up location when there is adequate space in the pick- up location and the assembled order does not occupy a necessary space from an order that has been confirmed as checked in.
 Elazary teaches the queueing of items of orders at the pick-up window based on expected arrivals of the users. (Elazary: paragraphs [0015, 34, 42-43, 55]) In teaching that orders are queued at the window, Elazary teaches doing so when there is enough space. Id. In teaching that they are ordered based on arrival time, Elazary teaches queueing that the order does not take up space for another user confirmed as checked in.
Claims 15-16, and 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary in view of Business Insider further in view of Elliot and further in view of Seifen and further in view of Coughlin and further in view of Coughlin.
As per claim 15, with respect to the following limitation:
A method of checking-in with an automated tower for dispensing a customer's order, comprising:
 Elazary teaches a system and method for automating pick up of customers' orders using a local cache. (Elazary: abstract, paragraph [0026-28, 68], Fig. 3) Elazary, however, does not appear to teach that this automated local cache comprises a "tower")
Business Insider, however, teaches a large automated tower for retrieving one's groceries which comprises freezer and refrigerated sections. (Business Insider: image on page 1, description on pages 1-2) It can be seen that each element is taught by either Elazary or by Business Insider. Applying the teachings of Elazary using the tower of Business Insider does not affect the normal functioning of the elements of the claim which are taught by Elazary. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Elazary with the teachings of Business Insider, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
With respect to the following limitation:
retrieving information of an order from an order database stored on a server;
 Elazary teaches that order information may be retrieved via a central computer from a server for retrieval based on the check in message. (Elazary: paragraphs [0020-26, 68-69])
To the extent that Elazary does not explicitly teach that the order information is retrieved by the central computing device (the cache server) from the central server, Elliot teaches this element. Elliot teaches that the source of the information gathered by a central computing device of a pickup location may be a central server. (Elliot: paragraph [0145-147]) Elliot teaches combining the above elements with the teachings of Elazary in view of Business Insider further in view of Seifen for the benefit of minimizing queues in the context of manufacturing resources in the supply of foods. (Elliot: paragraph [0001]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Elliot with the teachings of Elazary in view of Business Insider further in view of Seifen to achieve the aforementioned benefits.
Elazary in view of Business Insider further in view of Elliot further teaches:
 in response to retrieving the order, generating a pre-generated check-in time based at least on a plurality of factors;
 Elazary teaches that when an order has been received, the user's arrival time may be determined by tracking the user's location and the expected traffic, speed, and trajectory of the user (a pre-generated pickup time). (Elazary: paragraphs [0032-36])
 based at least on the information of the order, and the pre-generated check-in time, implementing a set of operations that assemble the order including one or more items that are stored at different locations within the automated tower, the set of operations including, a first set of operations that prepare the order for assembly;
 Elazary teaches that a server may retrieve order information and forward it to the cache for retrieval. (Elazary: paragraphs [0015, 20-26, 43, 68-69], see paragraphs [0019-21] indicating that multiple items are picked and therefore the order is assembled) Elazary further teaches that the instructions to assemble the order may comprise locations of the items within the cache and the order may be assembled using the location information. (Elazary: paragraph [0015, 23-26]) Elazary further teaches that the user's check-in time and order information may be used to implement the set of operations. (Elazary: paragraphs [0015, 32-36, 42-43, 55])
With respect to the following limitation:
receiving a check-in message indicative of a time range during which an order of a customer is to be picked up;
Elazary teaches that the mobile device of the customer may send to the pickup cash an indication of the impending arrival of the user which indicates that the user will soon be at the pickup cache (a check in to notify the automated tower of a time range during which the order will be picked up). (Elazary: paragraph [0039])
To the extent that Elazary does not explicitly teach that the user indicates a time "range" in which the order is to be picked up, Seifen teaches this element. Seifen teaches that when a user places an order for pick-up, the user may indicate a time window (a range) in which the user intends to pick up the order. (Seifen: paragraph [0093]) Seifen teaches combining the above elements with the teachings of Elazary in view of Business Insider further in view of Elliot for the benefit of providing a system and method which combines the benefits of e-tailing and m-commerce with the advantages of conventional distribution models, and allowing the facility to begin the necessary arrangements for a pickup area.(Seifen: paragraph [0029, 93]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Seifen with the teachings of Elazary in view of Business Insider further in view of Elliot to achieve the aforementioned benefits.
With respect to the following limitation:
determine (i) the pre-generated check-in time does not interfere with one or more previously confirmed check-in messages, and (ii) there is adequate space for the assembled order at a location near a pick-up location of the automated tower; 
 Elazary teaches that a server may retrieve order information and forward it to the cache for retrieval. (Elazary: paragraphs [0015, 20-26, 43, 68-69], see paragraphs [0019-21] indicating that multiple items are picked and therefore the order is assembled) Elliot, as outlined above, teaches that a previously determined pick-up and preparation time for a given order may be updated based on a user indication of a preferred pickup time (the latter overriding the first) and therefore teaches the determination as to whether the planned order preparation times need to be updated or not based on the check-in message. (Elliot: paragraphs [0029-44, 57-72] see also paragraphs [0099-114] and Fig. 3) The motivation to combine Elliot persists. Elazary teaches that when an order has been received, the user's arrival time may be determined by tracking the user's location and the expected traffic, speed, and trajectory of the user. (Elazary: paragraphs [0032-36]) Elazary further teaches that the check-in time may be prioritized such that it does not interfere with arrivals of other users and therefore teaches determining whether the set of operations needs to be updated or not based on whether the check-in time interferes with check-ins of other customers. Id. Elazary further teaches that the items may be queued for pickup outside of a retrieval window based on the expected arrival time of the user (the pre-generated check-in time). (Elazary: paragraphs [0014-15, 22-23, 27-28]) Elazary in view of Business Insider further in view of Seifen and further in view of Elliot, however, does not appear to explicitly teach that a determination is made as to whether there is enough space in a storage area near a pick-up area for the order prior to transferring the order to the storage area.
Coughlin, however, teaches, in the context of automated order retrieval and distribution facilities, that an empty storage compartment may be identified within the facility in order for an order to be stored there prior to pick-up by a customer, at which point the order may be transferred from the empty storage compartment to an access window in the form of an access drawer. (Coughlin: paragraph [0107-109, 115-118], Figs 1, 26, 27) Coughlin teaches combining the above elements with the teachings of Elazary, Business Insider, Elliot and Seifen for the benefit of storing and retrieving physical items with a high degree of accuracy and providing a distinct advantage in will call systems. (Coughlin: paragraphs [0006, 46]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Coughlin with the teachings of Elazary, Business Insider, Elliot, and Seifen to achieve the aforementioned benefits.
Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin and further in view of Coughlin further teaches:
 in response to determining the pre-generated check-in time does not interfere with one or more previously confirmed check-in messages, and there is adequate space for the assembled order at the location near the pick-up location of the automated tower, move, within the automated tower, the assembled order to the location near the pick-up location of the automated tower to facilitate pick-up of the assembled order.
 Elazary teaches that a server may retrieve order information and forward it to the cache for retrieval. (Elazary: paragraphs [0015, 20-26, 43, 68-69], see paragraphs [0019-21] indicating that multiple items are picked and therefore the order is assembled) Elliot, as outlined above, teaches that a previously determined pick-up and preparation time for a given order may be updated based on a user indication of a preferred pickup time (the latter overriding the first) and therefore teaches the determination as to whether the planned order preparation times need to be updated or not based on the check-in message. (Elliot: paragraphs [0029-44, 57-72] see also paragraphs [0099-114] and Fig. 3) The motivation to combine Elliot persists. Elazary teaches that when an order has been received, the user's arrival time may be determined by tracking the user's location and the expected traffic, speed, and trajectory of the user. (Elazary: paragraphs [0032-36]) Elazary further teaches that the check-in time may be prioritized such that it does not interfere with arrivals of other users and therefore teaches determining whether the set of operations needs to be updated or not based on whether the check-in time interferes with check-ins of other customers. Id. Elazary further teaches that the items may be queued for pickup outside of a retrieval window based on the expected arrival time of the user (the pre-generated check-in time). (Elazary: paragraphs [0014-15, 22-23, 27-28]) Coughlin, as outlined above, teaches, in the context of automated order retrieval and distribution facilities, that an empty storage compartment may be identified within the facility in order for an order to be stored there prior to pick-up by a customer, at which point the order may be transferred from the empty storage compartment to an access window in the form of an access drawer. (Coughlin: paragraph [0107-109, 115-118], Figs 1, 26, 27) The motivation to combine Coughlin persists.
As per claim 16, Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin and further in view of Coughlin teaches all of the limitations of claim 15, as outlined above, and further teaches:
receiving a location of the customer;
Elazary teaches that the front end application may send to the cache location information allowing the user to be tracked on their way to pick up the item. (Elazary: paragraph [0029-31])
and assembling the order when the location of customer is within a predetermined distance from the automated tower.
 Elazary teaches that the robotic cache may move within the cache the order to a pickup window to facilitate its pickup. (Elazary: paragraphs [0028, 34, 42, 69]) See Business Insider above for a teaching of an automated "tower."
As per claim 19, Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin teaches all of the limitations of claim 15, as outlined above, and further teaches:
wherein the plurality of factors includes a starting location of the customer, traffic conditions of routes that the customer takes for picking up the order, or a history of order placement-to-pickup time of the customer.
 Elazary teaches that when an order has been received, the user's arrival time may be determined by tracking the user's location and the expected traffic, speed, and trajectory of the user. (Elazary: paragraphs [0032-36])
As per claim 21, Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin teaches the limitations of this claim which are substantially identical to those of claim 15, as outlined above, and further teaches:
A non-transitory computer-readable medium storing instructions that when executed by one or more processors, further cause an automated tower to:
 Elazary further teaches that each local cache may comprise a computing machine in the form of a server with a processor and network connectivity and therefore teaches a non-transitory computer readable storage medium which stores instructions which, when executed by the processor, perform the functions of the system. (Elazary: paragraph [0025], Fig. 3)
As per claim 22, Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin teaches all of the limitations of claim 21, as outlined above, and further teaches:
wherein the automated tower comprises an ambient temperature section, a cool temperature section, and a frozen temperature section.
 Elazary does not teach refrigeration or freezing of storage areas. Seifen teaches that some of the other areas for order staging may be temperature controlled. (Seifen: paragraph [0067, 70])  Business Insider teaches a large automated tower for retrieving one's groceries which comprises freezer and refrigerated sections. (Business Insider: image on page 1, description on pages 1-2) The motivation to combine Seifen persists. The motivation to combine Business Insider persists.
As per claim 22, Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin teaches all of the limitations of claim 21, as outlined above, and further teaches:
wherein the order of the customer comprises one or more items from the ambient temperature section, the cool temperature section, and/or the frozen temperature section.
 Elazary does not teach refrigeration or freezing of storage areas. Seifen teaches that some of the areas for order staging may be temperature controlled. (Seifen: paragraph [0067, 70])  Business Insider teaches a large automated tower for retrieving one's groceries which comprises freezer and refrigerated sections. (Business Insider: image on page 1, description on pages 1-2) The motivation to combine Seifen persists. The motivation to combine Business Insider persists. Thus, Elazary in view of Seifen further in view of Business insider teaches that the items may comprise non-perishable goods, goods which need refrigeration or goods which must be frozen.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin further in view of Napper et al. (U.S. PG Pub. No. 20170200218; hereinafter "Napper").
As per claim 5, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 4, as outlined above, but does not appear to explicitly teach:
 wherein the one or more items includes hot or cold items, wherein the set of operations include: determining a change in temperature formula for hot or cold items in the order;
 Napper, however, teaches that an assembly time for an order may be based on an amount of time until an order spoils, and the order may not be assembled and cued for pickup until the arrival time for the user is such that the order will not spoil before the user arrives. (Napper: paragraphs [0070, 74-79, 119] see paragraph [0119] indicating amount of cook time (a change in temperature formula) for a pizza, a hot item) Napper teaches combining the above elements with the teachings of Elazary in view of Business Insider further in view of Seifen and further in view of Elliot for the benefit of improving efficiency of order pick-up and reducing the amount of time spent idling in a pick up line. (Napper: paragraphs [0070]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Napper with the teachings of Elazary in view of Business Insider further in view of Seifen and further in view of Elliot to achieve the aforementioned benefits.
Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin further in view of Napper further teaches:
determining a pick-up temperature range for the hot or cold items;
Napper, however, teaches that an assembly time for an order may be based on an amount of time until an order spoils, and the order may not be assembled and cued for pickup until the arrival time for the user is such that the order will not spoil before the user arrives. (Napper: paragraphs [0070, 74-79, 119] see paragraph [0119] indicating that the final preparation of the pizza is such that it will reach its desired cooked state at the time when the user arrives) The motivation to combine Napper persists.
determining a time when the hot or cold items remain in the pick-up temperature range;
Napper, however, teaches that an assembly time for an order may be based on an amount of time until an order spoils, and the order may not be assembled and cued for pickup until the arrival time for the user is such that the order will not spoil before the user arrives. (Napper: paragraphs [0070, 74-79, 119] see paragraph [0119] indicating that the final preparation of the pizza is such that it will reach its desired cooked state at the time when the user arrives) The motivation to combine Napper persists.
and assembling the hot or cold items at the time.
Napper, however, teaches that an assembly time for an order may be based on an amount of time until an order spoils, and the order may not be assembled and cued for pickup until the arrival time for the user is such that the order will not spoil before the user arrives. (Napper: paragraphs [0070, 74-79, 119] see paragraph [0119] indicating that the final preparation of the pizza is such that it will reach its desired cooked state at the time when the user arrives) The motivation to combine Napper persists.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin further in view of Razumov et al. (U.S. PG Pub. No. 20150291357; hereinafter "Razumov"). 
As per claim 9, Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the automated tower is further configured to assemble the order when the message indicative of the arrival of the customer at the automated tower is received.
 To the extent that Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin does not explicitly teach that the arrival message triggers the order assembly, Razumov teaches this element. Razumov teaches that a user's arrival at a robotic order warehouse may trigger the retrieval of an order, wherein a frozen portion of the order is retrieved, then a refrigerated, then others, and the assembled order is brought to the user. (Razumov: paragraphs [0067-76]) It can be seen that each element is taught by either Elazary in view of Business Insider further in view of Seifen further in view of Elliot, or by Razumov. Using the arrival notification to trigger the order assembly as taught by Razumov does not affect the normal functioning of the elements of the claim which are taught by Elazary in view of Business Insider further in view of Seifen further in view of Elliot. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Razumov with the teachings of Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin further in view of Razumov.
As per claim 17, Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin teaches all of the limitations of claim 15, as outlined above, and further teaches:
receiving a message indicative of arrival of the customer at the automated tower;
 Elazary teaches that the front end application may notify the computer of the local cache when the user arrives. (Elazary: paragraphs [0015, 23, 40, 43])
Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin does not appear to explicitly teach:
assembling the order when the message indicative of the arrival of the customer at the automated tower is received.
 To the extent that Elazary in view of Business Insider further in view of Seifen further in view of Elliot and further in view of Coughlin does not explicitly teach that the arrival message triggers the order assembly, Razumov teaches this element. Razumov teaches that a user's arrival at a robotic order warehouse may trigger the retrieval of an order, wherein a frozen portion of the order is retrieved, then a refrigerated, then others, and the assembled order is brought to the user. (Razumov: paragraphs [0067-76]) It can be seen that each element is taught by either Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin, or by Razumov. Using the arrival notification to trigger the order assembly as taught by Razumov does not affect the normal functioning of the elements of the claim which are taught by Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Razumov with the teachings of Elazary in view of Business Insider further in view of Elliot further in view of Seifen further in view of Coughlin since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628